DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-22 and 28-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claim 18, all prior art fail to teach or suggest, alone or in combination, the recited system for embedding and launching a form with an external application for an agent in a web client application, comprising: a processor; a display with a graphical user interface; a non-transitory computer readable medium programmed with computer readable code that upon execution by the processor causes the processor to: search for relevant knowledge content for an interaction through a third-party integration module using a graphical user interface; launch a knowledge content form from a knowledge content website with an embedded knowledge content button; and through the graphical user interface allowed the agent to complete the interaction with a client with or without enhanced input from the search step, wherein the agent completes the interaction with only verbal information if no knowledge form content is configured.  As to independent claim 28, all prior art fail to teach or suggest, alone or in combination, the recited system for launch a knowledge content form from a knowledge content website with an embedded knowledge content button, wherein the third-party integration module integrates with other systems and applications outside of a current system in order to search for the relevant knowledge content, wherein the other systems and applications outside of the current system are integrated into the graphical user interface; and through the graphical user interface allow the agent to complete the interaction with the client using the graphical user interface with or without enhanced input from the search and launch steps, wherein the agent completes the interaction with existing resources when no knowledge search is configured, further wherein the agent completed the interaction with only verbal information if no knowledge content form is configured in the knowledge content search results.  No prior art was found that discloses or teaches the limitations of claims 18 and 28.
Claims 19-22 and 29-32 are dependent upon claims 18 and 28, respectively, therefore, claims 19-22 and 29-32 are allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,785,372.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,785,372 recites “A method of embedding and launching a form with an external application for an agent in a web client application, the method comprising: starting an interaction with a client with the web client application by the agent; searching for relevant knowledge content through a third-party integration module using a graphical user interface; launching a knowledge content form from a knowledge content website with an embedded knowledge content button and completing the knowledge content form; and completing the interaction with the client with enhanced input from the search step”, and claim 13 of the present application recites “A method of embedding and launching a form with an external application for an agent in a web client application, the method comprising: searching for relevant knowledge content for an interaction through a third-party integration module using a graphical user interface; launching a knowledge content form from a knowledge content website with an embedded knowledge content button; and completing the interaction with a client with or without enhanced input from the search step, wherein the agent completes the interaction with only verbal information if no knowledge form content is configured”.

Claims 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,785,372.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,785,372 recites “A method of embedding and launching a form with an external application for an agent in a web client application, the method comprising: integrating to an external application for an agent in a web client application; starting an interaction with a client with the web client application by the agent; searching for relevant knowledge content through a third-party integration module using a graphical user interface; launching a knowledge content form from a knowledge content website with an embedded knowledge content button and completing the knowledge content form wherein the third-party integration module integrates with other systems and applications outside of a current system in order to search for the relevant knowledge content, wherein the other systems and applications outside of the current system are integrated into the graphical user interface; and completing the interaction with the client using the graphical user interface with enhanced input from the search and launch steps”, and claim 23 of the present application recites “A method of embedding and launching a form with an external application for an agent in a web client application, the method comprising: integrating to an external application for an agent in a web client application; searching for relevant knowledge content for an interaction through a third-party integration module using a graphical user interface; launching a knowledge content form from a knowledge content website with an embedded knowledge content button, wherein the third-party integration module integrates with other systems and applications outside of a current system in order to search for the relevant knowledge content, wherein the other systems and applications outside of the current system are integrated into the graphical user interface; and completing the interaction with the client using the graphical user interface with or without enhanced input from the search and launch steps, wherein the agent completes the interaction with existing resources when no knowledge search is configured, further wherein the agent completes the interaction with only verbal information if no Knowledge content form is configured in the knowledge content search results”.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Savitzky et al. (US Patent 6,012,083) teach a method and apparatus for document processing using agents to process transactions created based on document content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486.  The examiner can normally be reached on 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/THJUAN K ADDY/Primary Examiner, Art Unit 2652